Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 12/13/2019, in which claims 1-20 are presented for the examination.


Information Disclosure Statement
Two of the IDS submitted has typo in publication date and not considered by the examiner. The remaining Information Disclosure Statement (IDS) submitted on 07/20/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is being considered by the examiner.

Drawings
The drawings filed on 12/13/2019 are accepted by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claimed limitation “bitmap indicating subsets of data” in claims 2, 9 and 16 is not disclosed in specification.  Applicant is advised to make appropriate correction or to provide clear support in next response.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Northcott (US 9,047,214) in view of Mukherjee et al. (US 2006/0010352, referred herein after Mukherjee).

As per claims 1, 8, 15, Northcott discloses a storage system, comprising: 
a plurality of storage devices (Fig. 13, Flash devices 1316a..1316d); and 
a storage controller (Fig. 13, Flash stripe controller 1312), operatively coupled to the plurality of storage devices, the storage controller comprising a processing device to: 
receive, from a storage device of the plurality of storage devices, an indication that an attempt to read a portion of data from a block of the storage device has failed (Fig. 3, step 302, read request to read certain data, and indicating read failed, Col. 27, lines 46-55, Col. 4, lines 8-10); 
transmit a command to the storage device to perform a scan on data stored at the block comprising the portion of data to acquire failure information associated with a plurality of subsets of the data stored at the block; and (Col. 5, lines 39-43);

Northcott does not specifically discloses receive, from the storage device, the failure information associated with the plurality of subsets of the data stored at the block;

However, Mukherjee discloses receive, from the storage device, the failure information associated with the plurality of subsets of the data stored at the block, ([0034], “Once the fault information is received, it may be stored in the fault information table 107, e.g., by the diagnosis processor. The satellite diagnosis processor 210 may also have the ability to write the fault information directly to the fault information table 107.”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Mukherjee’s error detection and correction method into Northcott’s method for tolerating failed pages in a flash drive because one of the ordinary skill in the art would have been motivated to predicting component failures before they occur may reduce the chance of system failure and the resultant system downtime.


As per claims 2, 9, 16, Northcott discloses the storage system of claim 1, wherein the failure information comprises at least one of a bitmap indicating whether each of the subsets of the data are correctable, an average raw bit error rate (RBER) of the plurality of subsets of the data, or a maximum RBER of the plurality of subsets of the data (Col. 4, lines 59-65).

As per claims 3, 10, 17, Mukherjee discloses the storage system of claim 1, wherein the processing device is further to: 
identify one or more of the subsets of the data stored at the block that are degraded based on the failure information ([0039], [0040], a faulty component identified from fault information);  and 
in response to identifying the one or more subsets of the data stored at the block that are degraded, perform one or more remedial actions associated with the one or more of the subsets of the data ([0057]-[0058]).  

As per claims 4, 11, 18, Mukherjee discloses the storage system of claim 3, wherein to perform the one or more remedial actions, the processing device is further to:  
-96-perform a rebuild operation on the one or more of the subsets of the data, wherein the rebuild operation is performed on the one or more of the subsets of the data in a determined order based on the failure information ([0057]-[0058], wherein the recovery operation is performed based on threshold). 

As per claims 6, 13, 20, Mukherjee discloses the storage system of claim 3, wherein to perform the one or more remedial actions, the processing device is further to: 
mark one or more regions of the storage device associated with the one or more subsets of the data, wherein marking the one or more regions of the storage device prevents storage of user data at the one or more marked regions (Fig. 6, step 1120, [0073], “In 1120, a process for reallocating files away from a faulty drive or disk block may be initiated. A faulty block may be marked defective to prevent its use. The faulty disk drive (or faulty block) may be disabled.”). 

As per claims 7, 14, Mukherjee discloses the storage system of claim 1, wherein to receive the failure information associated with the plurality of subsets of the data stored at the block, the processing device is further to: 
receive, from the storage device, a second indication that the failure information is available at the storage device; and read the failure information from the storage device (Fig. 1, [0017], diagnosis processor configured to receive fault information and read information from storage device).

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Northcott and Mukherjee in view of Colgrove et al. (US 2015/0067286, referred herein after Colgrove).

As per claims 5, 12, 19, neither Northcott nor Mukherjee discloses the storage system of claim 3, wherein to perform the one or more remedial actions, the processing device is further to: 
perform garbage collection on the one or more subsets of the data, wherein the garbage collection is performed on the one or more subsets of the data in a determined order based on the failure information;

However, Colgrove discloses perform garbage collection on the one or more subsets of the data, wherein the garbage collection is performed on the one or more subsets of the data in a determined order based on the failure information ([0228], [0239], the garbage collection is performed in a determined order);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Colgrove’s garbage collection method in a storage system into Mukherjee’s error detection and correction method and Northcott’s method for tolerating failed pages in a flash drive because one of the ordinary skill in the art would have been motivated to improve storage array efficiency.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Reference Raizen teaches a system configured to optimize access to stored chunks of data is provided. The system comprises a vLUN layer, a mapped LUN layer, and a mapping layer disposed between the vLUN and the mapped LUN.

Reference Chandrasekaran teaches techniques are provided for automatically tracking errors encountered by a software system. A database server is entrusted with the tasks of automatically recording errors and managing error trace information in a separate database storage space. Techniques are also provided for automatically determining, by a software system, whether any diagnostic features should be turned on in response to errors occurring in the system by inspecting logged information about errors that have occurred in the system.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/           Primary Examiner, Art Unit 2114